--------------------------------------------------------------------------------

Exhibit 10.18#


OUTSOURCE SUPPLY AGREEMENT


THIS OUTSOURCE SUPPLY AGREEMENT is made and entered into as of March 24, 2015
(the “Execution Date”) by and between Micron Technology, Inc. a Delaware
corporation (“MTI”), and Photronics, Inc., a Connecticut corporation
(“Photronics”).  MTI and Photronics are hereinafter collectively referred to as
the “Parties” and individually as a “Party.”


RECITALS


WHEREAS, MTI and Photronics formed a joint venture known as MP Mask Technology
Center, LLC, a Delaware limited liability company (“MP Mask”), governed in
accordance with that certain Limited Liability Company Operating Agreement dated
as of May 5, 2006 (the “Operating Agreement”), by and among MTI, Photronics and
MP Mask, for the purpose of developing, producing and manufacturing photomasks
and prototypes for photomasks for leading edge and next generation
semiconductors;


WHEREAS, after a successful ten year relationship the Parties have mutually
agreed to dissolve, liquidate and terminate MP Mask in response to changing
business needs of both Parties; and


WHEREAS, in order to continue the ongoing strategic and collaborative
relationship between the Parties, Photronics will continue to supply photomasks
to Micron (as hereinafter defined) pursuant to the terms and conditions set
forth below.


NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:



1. DEFINITIONS



For purposes of this Agreement, the definitions set forth in this Section 1
shall apply to the respective capitalized terms.


“Dead-on-Arrival” shall mean any Products that are discovered to contain a
Material Defect within thirty (30) calendar days after receipt of shipment of
the Products.


“Material Defect” shall mean any malfunction, error or other defect in Products
that constitutes a material nonconformity with the Specifications for such
Products under conditions of normal and proper use.


“Micron” shall mean, collectively, MTI and Micron’s Affiliates.


“Micron’s Affiliates” shall mean any entity which, directly or indirectly,
controls, is controlled by, or is under common control with, MTI.  The term
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”), as used with respect to any entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.  An entity shall be
deemed an Affiliate of MTI only so long as such control relationship exists.  *.


*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 


1

--------------------------------------------------------------------------------

“Outsourcing Requirements” shall mean photomask for Micron that Micron does not
manufacture within its own mask facility.


“Photronics Facility” *.


“Products” mean photomasks, photomask module services or photomask prototypes
excluding repells that are to be manufactured by Photronics at a Photronics
Facility in accordance with Micron’s Specifications and requirements.


“Purchase Commitment” shall have the meaning set forth in Section 2.


“Purchase Order” shall mean a written purchase order or blanket purchase order
that is delivered to Photronics in accordance with Section 4.


“Qualified” shall mean, with respect to Products for a specific semiconductor
device family (e.g., DRAM, NAND Flash and image sensors) and process node, that
(i) the Photronics Facility at which Products will be manufactured has passed
Micron’s facility audits, as conducted by Micron from time to time; and (ii)
Micron has determined in its sole discretion that such Products meet Micron’s
Specifications and all of its requirements relating to factors such as cycle
times, plate priority, material type, etc., provided that such Specifications
and requirements are not more stringent than Micron’s specifications and
requirements to other third party photomask product suppliers in connection with
the manufacture of the same products by such suppliers.


“Specifications” shall mean the specifications provided by Micron to Photronics
for each Product in accordance with Micron’s photomask ordering procedures and
node requirements.


“Warranty Period” shall have the meaning set forth in Section 7.a.



2. SCOPE OF AGREEMENT



As long as Photronics continues to remain a Micron supplier in good standing for
the technology nodes for which Photronics is currently Qualified or may be
Qualified during the term of this Agreement, Micron will purchase from
Photronics a minimum of * on a purchase dollar basis of Micron’s Outsourcing
Requirements (the “Purchase Commitment”).  This Agreement does not constitute a
purchase order.  Purchases made by Micron under this Agreement shall be made
only with a Purchase Order.  Notwithstanding anything to the contrary set forth
herein, any Outsourcing Requirements of Inotera (photomask product requests from
Inotera to Micron that Micron does not manufacture within its own mask facility)
purchased from Photronics shall be counted towards the Purchase Commitment.
 
*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 
2

--------------------------------------------------------------------------------

3. TERM



This Agreement will be valid for a period of twelve (12) months effective May 6,
2016 through May 5, 2017 (the “Term”), except that Purchase Orders may call for
delivery after expiration of this Agreement up to a maximum of *.  The Term may
be extended for additional one year periods upon the mutual written agreement of
both Parties.



4. PURCHASE ORDERS



a.            Purchase Orders.  Micron shall purchase Products from Photronics
by issuing a Purchase Order or a release to a blanket Purchase Order issued to
Photronics that references this Agreement.  The Parties agree that a Purchase
Order sent to Photronics by confirmed facsimile or electronic transmission shall
constitute a writing for all legal purposes.  All Purchase Orders submitted to
Photronics shall be governed by the terms of this Agreement.  Nothing contained
in any Purchase Order or the Parties’ other documents of purchase or sale shall
in any way modify the terms of purchase or add any additional terms or
conditions except as specifically agreed in writing by the Parties.


b.            Acknowledgment of Purchase Orders.  For Micron’s Purchase Orders
from Photronics Facilities, Photronics shall notify Micron of the receipt and
acceptance of a Purchase Order or releases thereto and of the mutually agreed
upon price and delivery date for accepted orders within two (2) business days
after receipt of the Purchase Order.


c.            Revision of Purchase Orders.  Micron shall have the right, without
charge, to issue change orders to Purchase Orders by providing written notice to
Photronics prior to the beginning of the production of the Products impacted by
such change order.  Photronics shall use all commercially reasonable efforts to
accommodate Micron’s revised Purchase Order in accordance with the lead times in
effect at the time the Purchase Order change is requested.


d.            Cancellations.  Micron may cancel all or any part of a Purchase
Order, without charge, by providing written notice to Photronics prior to the
beginning of the production of the Products impacted by such cancellation. 
Notwithstanding the foregoing, Micron may cancel Purchase Orders after the
beginning of production, but agrees in such instance to pay Photronics all
verified, reasonable out-of-pocket costs for raw materials and work in process
incurred by Photronics for the ordered Products under the cancelled Purchase
Order, provided that such raw materials and work in process may not be
reasonably used by Photronics in fulfilling subsequent Purchase Orders.


e.            Reschedules.  Micron may reschedule the delivery of any Purchase
Order or portion thereof for Products, without charge, upon notice to
Photronics.



5. SHIPPING; DELIVERY; ACCEPTANCE



a.            Packaging Requirements.  All shipments shall be packed in
packaging that complies with Micron’s packaging requirements provided to
Photronics and the Specifications.  In addition, all shipments shall be
accompanied by a detailed packing list which will reference the Products,
Purchase Order number, and the quantity in each shipment covered by the packing
list.
 
*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 
3

--------------------------------------------------------------------------------



b.            Shipping.  Orders will be shipped to the delivery address set
forth in the applicable Purchase Order and delivered on the applicable delivery
date(s).


c.            Delivery.  Photronics’ liability for delivery shall cease and
title and all risk of loss or damage shall transfer to Micron when the Products
are delivered to Micron’s designated receiving facility as specified in the
Purchase Order.  Micron shall be the importer of record and pay all related
duties, fees and charges. Photronics shall immediately notify Micron in writing
of any anticipated delays in meeting the delivery schedule, stating the reasons
for the delay.  No shipment will be deemed complete until all ordered units have
been delivered.


d.            Dead on Arrival.  In the event that any Products are found by
Micron to be Dead-on-Arrival, Photronics shall use reasonable efforts at
Photronics’ sole expense, to replace Products to the site designated by Micron
within fourteen (14) business days of receipt of notice from Micron.



6. PRICE; PAYMENTS; TAXES; AUDIT



a.            Purchase Price for Products.  The purchase price for Products sold
to Micron hereunder shall be mutually agreed to between the Parties and set
forth in the Purchase Order acknowledgement.


b.            Payments Terms.  Photronics shall issue and deliver an invoice to
Micron for any amounts payable to Photronics pursuant to this Agreement.  Unless
otherwise agreed by the Parties, payments for Products delivered hereunder, and
any other payments required hereunder, shall be made within sixty (60) days
after the receipt of a correct final invoice.  Payment does not constitute
acceptance.  In no event shall Photronics deliver an invoice before shipping the
Products to which such invoice relates.  Photronics may suspend performance
hereunder if Micron fails to make any material overdue and undisputed payment
hereunder within thirty (30) days after receipt of written notice from
Photronics that such payment is overdue.


c.            Taxes.  All amounts payable for Products sold by Photronics to
Micron hereunder are exclusive of any taxes. Micron shall be responsible for and
shall pay any applicable sales, use, excise or similar taxes, including value
added taxes and customs duties due on the importation of Products and arising
from purchases made by Micron under this Agreement, excluding any taxes based on
Photronics’ income. All such taxes shall be determined based upon the final
shipment designation of the items identified on the invoice.


d.            Audit and Inspection Rights.  Upon Micron’s request from time to
time (not to exceed two (2) times per year) Micron shall, upon reasonable
advanced written notice to Photronics, have the right to have an independent
auditor reasonably acceptable to Photronics to (i) inspect Photronics’
Facilities used to manufacture the Products, (ii) inspect equipment and
materials used in the manufacture of Products, and (iii) perform an audit of
Photronics’s books and records to verify Photronics compliance with the terms
and conditions of this Agreement, the Purchase Order and any Purchase Order
specific terms.
 
*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 
4

--------------------------------------------------------------------------------

7. WARRANTIES



a.            Product Warranty.  Photronics represents and warrants to Micron
that the Products sold to Micron hereunder will comply with Micron’s
Specifications and will be free from defects in materials and workmanship. 
Photronics’ warranty is for * after acceptance or delivery of the Products (such
* period, the “Warranty Period”).  This warranty does not apply to any Product
failures resulting from any misuse, abuse, neglect, alteration, modification,
improper installation of or repairs to the Products by anyone other than
Photronics.


b.            Remedies.  In the event that Micron notifies Photronics during the
applicable Warranty Period that any Products do not conform to the warranty
provisions set forth in this Section 7, Photronics shall, at Micron’s option,
(a) replace such defective Products at no cost to Micron in accordance with
Photronics’ Products return material authorization procedures within ten (10)
days of Photronics’ receipt of the defective Products, (b) repair such defective
Products at no cost to Micron, or (c) provide a refund of any amounts paid by
Micron for such defective Product.  Photronics shall bear all packing,
transportation, insurance and other costs incurred in connection with the
replacement or repair of defective Products.  Except for resulting personal
injury or property damage, this paragraph states the exclusive remedy of Micron
for failure of any Product to conform to the warranty provisions set forth in
this Section 7.


c.            Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS) ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, AND ANY WARRANTIES THAT MAY ARISE FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE.



8. CONFIDENTIAL INFORMATION.



All information provided, disclosed or obtained in connection with this
Agreement or the performance of either of the Parties’ activities under this
Agreement shall be subject to all applicable provisions of the Nondisclosure
Agreement between Micron and Photronics dated January 19, 2010, as amended (the
“Nondisclosure Agreement”).  Furthermore, the terms and conditions of this
Agreement shall be considered “Confidential Information” under the Nondisclosure
Agreement for which each Party is considered a “Receiving Party” under such
agreement.  To the extent there is a conflict between this Agreement and the
Nondisclosure Agreement, the terms of this Agreement shall control.  If the
Nondisclosure Agreement is terminated or expires and is not replaced, such
Nondisclosure Agreement shall continue with respect to confidential information
provided in connection with this Agreement, notwithstanding such expiration or
termination, for the duration of the Term and any and all extension periods or
until a new nondisclosure agreement is entered into between the Parties.
 
*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 
5

--------------------------------------------------------------------------------

9. LIMITATION OF LIABILITY.



EXCEPT FOR BREACHES OF CONFIDENTIALITY OBLIGATIONS, IN NO EVENT WILL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY CLAIMING THROUGH OR UNDER
EACH SUCH PARTY, FOR ANY LOST PROFITS, LOST DATA, EQUIPMENT DOWNTIME, OR FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER IN AN ACTION IN
CONTRACT OR TORT, BASED ON A WARRANTY, SALE OF PRODUCT OR OTHERWISE, ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF EACH SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  Each Party acknowledges that the
foregoing limitations are an essential element of the Agreement between the
Parties and that in the absence of such limitations the pricing and other terms
set forth in this Agreement would be substantially different. In no event shall
Photronics be liable for “cover” damages claimed by Micron arising out of any
failure by Photronics to supply Products hereunder after expiration or
termination of this Agreement. Each Party shall have a duty to mitigate any
damages hereunder in accordance with applicable law.



10. INTELLECTUAL PROPERTY INFRINGEMENT INDEMNIFICATION.



a.            Micron Indemnity.  Micron shall defend Photronics at Micron’s
expense, subject to the limits contained herein, against any third party suits,
actions, claims or proceedings alleging that Products manufactured by Photronics
strictly in accordance with Micron Specifications at Photronics Facilities for
sale to Micron hereunder infringe such third party’s patent rights, copyrights
or trademarks, or misappropriate such third party’s trade secrets, and Micron
agrees to indemnify Photronics and hold Photronics harmless from and against any
damages, losses, costs and expenses (including reasonable attorneys’ fees)
awarded by a court or in settlement against Photronics in connection with any
such third party claim, up to a dollar cap equal to amounts paid by Micron to
Photronics under this Agreement for the * preceding the claims; provided that
(i) Photronics notifies Micron promptly in writing of the claim; (ii) Micron has
sole control of the defense and all related settlement negotiations; and (iii)
Photronics provides Micron (at Micron’s request and reasonable expense) with all
necessary assistance, information, and authority to perform these duties.


b.            Photronics Indemnity.  Photronics shall defend Micron at
Photronics’ expense, subject to the limits contained herein, against any third
party suits, actions, claims or proceedings alleging that any Products 
manufactured by Photronics at a Photronics Facilities, infringe such third
party’s patent rights, copyrights or trademarks, or misappropriate such third
party’s trade secrets, and Photronics agrees to indemnify Micron and hold Micron
harmless from and against any damages, losses, costs and expenses (including
reasonable attorneys’ fees) awarded by a court or in settlement against Micron
in connection with any such third party claim up to a dollar cap equal to
amounts paid by Micron to Photronics under this Agreement for the * preceding
the claim; provided that (i) Micron notifies Photronics promptly in writing of
the claim; (ii) Photronics has sole control of the defense and all related
settlement negotiations; and (iii) Micron provides Photronics (at Photronics’
request and reasonable expense) with all necessary assistance, information, and
authority to perform these duties.


c.            Exclusions.  Notwithstanding the foregoing, Photronics shall not
indemnify Micron against claims, and shall have no liability for any claims, of
infringement with respect to which Photronics is indemnified by Micron above, or
based on or arising from any claims that the customer products produced as a
result of using the photomasks specified and purchased by Micron infringe or
misappropriate the intellectual property rights of any third party.
 
*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 
6

--------------------------------------------------------------------------------

11. MISCELLANEOUS TERMS.



a.            Amendments.  This Agreement may not be amended without the prior
written consent of both Parties.


b.            No Waiver.  Any provision of this Agreement may be waived if, and
only if, such waiver is in writing and is duly executed by the Party against
whom the waiver is to be enforced. No failure or delay by any Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof nor shall any single or partial waiver or exercise thereof
preclude the enforcement of any other right, power or privilege.


c.            Notices and Other Communications.  All notices required or
permitted under this Agreement shall reference this Agreement and will be deemed
given: (a) when sent by confirmed facsimile; (b) five (5) business days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (c) three (3) business days after deposit with an
internationally recognized commercial overnight carrier specifying next-day
delivery, with written verification of receipt. All such notices, requests,
demands and other communications shall be addressed as follows:


Photronics, Inc.
15 Secor Road
Brookfield, CT 06804
Attention: Richelle Burr Vice President and General Counsel
Facsimile: (203) 775-5601


If to Micron:


Micron Technology, Inc.
8000 S. Federal Way
Boise, Idaho 83716
Attention: General Counsel
Facsimile: (208) 368-4540


or to such other address or facsimile number as a Party may have specified to
the other Parties in writing delivered in accordance with this Section.


d.            Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Delaware, United States of America,
as applied to agreements among Delaware residents entered into and wholly to be
performed within the State of Delaware (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).
 
e.            Construction; Interpretation.  Certain Terms. The words “hereof,”
“herein,” “hereunder” and similar words refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term “including” is not
limited and means “including without limitation.”
 
*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 
7

--------------------------------------------------------------------------------

f.             Section References; Titles and Subtitles.  Unless otherwise
noted, all references to Sections and Schedules herein are to Sections and
Schedules of this Agreement.  The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.


g.            Reference to Persons, Agreements, Statutes.  Unless otherwise
expressly provided herein, (i) references to a Person include its successors and
permitted assigns, (ii) references to agreements (including this Agreement) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof
and (iii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such statute or regulation.


h.            Presumptions.  No party, nor its counsel, shall be deemed the
drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all provisions of this Agreement shall be construed in accordance
with their fair meaning, and not strictly for or against any party.


i.             Rights and Remedies Cumulative.  Except as provided in set forth
herein and subject to the limitations of liability provided herein, above, all
remedies provided for in this Agreement shall be cumulative and in addition to
and not in lieu of any other remedies available to any Party at law, in equity
or otherwise.


j.             No Assignment; Binding Effect.  Except as otherwise expressly
provided in this Agreement, neither Party may assign, delegate or otherwise
transfer any of its rights or obligations hereunder to any third party, whether
by assignment, transfer, change in control, or other means, without the prior
written consent of the other Party.


k.            Relationship of the Parties; Non-exclusivity.  In the exercise of
their respective rights and the performance of their respective obligations
hereunder the Parties are, and will remain independent contractors. Nothing in
this Agreement will be construed to constitute the Parties as partners or
principal and agent for any purpose whatsoever.  Neither Party will bind, or
attempt to bind, the other Party hereto to any contract or other obligation, and
neither Party will represent to any third party that it is authorized to act on
behalf of the other Party to this Agreement.


l.              Severability.  If any provision in this Agreement will be found
or be held to be invalid or unenforceable, then the meaning of said provision
will be construed, to the extent feasible, so as to render the provision
enforceable, and if no feasible interpretation would save such provision, it
will be severed from the remainder of this Agreement which will remain in full
force and effect unless the severed provision is essential and material to the
rights or benefits received by any Party.  In such event, the Parties will use
their respective best efforts to negotiate, in good faith, a substitute, valid
and enforceable provision or agreement which most nearly affects the Parties’
intent in entering into this Agreement.


m.           Execution.  This Agreement may be executed in counterparts, each of
which so executed will be deemed to be an original and such counterparts
together will constitute one and the same agreement.  Execution and delivery of
this Agreement by exchange of facsimile or .pdf copies of the manual signature
of a Party shall constitute a valid and binding execution and delivery of this
Agreement by such Party.
 
*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 
8

--------------------------------------------------------------------------------



n.            Entire Agreement.  This Agreement, together with the other
documents, exhibits and schedules referred to herein and therein, constitute the
entire agreement among the Parties hereto pertaining to the subject matter
hereof, and supersede any and all prior oral and written, and all
contemporaneous oral, agreements or understandings pertaining thereto.  There
are no agreements, understandings, restrictions, warranties or representations
relating to such subject matter between the Parties other than those set forth
herein and in the other documents, exhibits and schedules referred to herein and
therein.


o.            No Third Party Beneficiaries.  The terms and provisions of this
Agreement are intended solely for the benefit of the Parties and their
respective successors and permitted assigns, and the Parties do not intend to
confer third party beneficiary rights upon any other Entity or person.


p.            Force Majeure.  Neither Party shall be deemed in default if its
performance or obligations hereunder are delayed or become impossible or
impractical due to causes beyond its reasonable control, including acts of God,
war, fire, earthquake, flood, riot and acts of civil or military authority. 
Force majeure events shall not include delays in transportation, shortages of
material or delays by subcontractors or suppliers, unless such delay by a
subcontractor or a supplier was caused by an event that would qualify as a force
majeure event under this item (o).  Under no circumstances shall delays in
payment, economic considerations or economic impossibilities or inefficiencies
delay performance or be considered a force majeure.  The time for performance of
any such obligation shall be extended for the time period lost by reason of the
delay.  During any period in which Photronics is unable to fulfill Micron
purchase orders due to a force majeure event and for ninety (90) days after the
effect of the force majeure event ends, Micron shall be relieved of its purchase
commitment pursuant to Section 2.


[Signature page follows]
 
*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 


9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Execution Date.
 

 
Photronics, Inc.
       
By:
                       
Name:
                    
Title:
                       
Micron Technology, Inc.
       
By:
                      
Name:
                       
Title:
                   



Accepted and Agreed to:


Micron Semiconductor Asia Pte. Ltd.
 
By:
                    
 
Name:
                       
 
Title:
                         
 

 
*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 
 
10

--------------------------------------------------------------------------------